Citation Nr: 0815806	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected residuals of urethral 
stricture, post-operative with nocturia and urinary urgency.

2.  Entitlement to an increased disability rating for 
residuals of urethral stricture, post-operative with nocturia 
and urinary urgency, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The veteran testified before the 
undersigned Veterans Law Judge in March 2008; a transcript of 
that hearing is associated with the claims folder.

The issue of entitlement to an increased disability rating 
for residuals of urethral stricture, post-operative with 
nocturia and urinary urgency, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement received in March 2008, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to service 
connection for depression as secondary to service-connected 
residuals of urethral stricture, post-operative with nocturia 
and urinary urgency.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for depression as secondary to service-connected 
residuals of urethral stricture, post-operative with nocturia 
and urinary urgency.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  In March 2008, the veteran 
submitted a written statement, which was received at his 
March 2008 Board hearing, in which the veteran withdrew his 
appeal regarding the issue of service connection for 
depression as secondary to service-connected residuals of 
urethral stricture, post-operative with nocturia and urinary 
urgency.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review such claim and it is dismissed.


ORDER

The issue of entitlement to service connection for depression 
as secondary to service-connected residuals of urethral 
stricture, post-operative with nocturia and urinary urgency, 
is dismissed.


REMAND

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, the Board has carefully 
reviewed the record and finds that there are a number of 
outstanding VA treatment records which are relevant to the 
veteran's increased rating claim currently on appeal.  As 
such, a remand is necessary to obtain these records.  Id.  
See also 38 C.F.R. § 3.159(c) (2007).

In October 2004, the veteran submitted a claim for an 
increase in the disability rating assigned to his service-
connected residuals of urethral stricture, post-operative 
with nocturia and urinary urgency.  He noted that he had been 
seen by a physician at the Jesse Brown VA Medical Center (MC) 
in Chicago, Illinois, the day before and was told that his 
disability had worsened.  The veteran also indicated that he 
was currently hospitalized for in-patient treatment and had 
been since September 26, 2004.  A review of the claims file 
reveals an October 2004 VA hospital discharge summary is of 
record; however, there are no accompanying inpatient 
treatment records associated with the claims file.  The 
October 2004 summary states that the veteran was evaluated by 
urology during his stay and underwent a urethroplasty.  

In addition to the above records, the veteran testified that 
his physicians have prescribed the use of various appliances, 
including catheters and colostomy bags, for the treatment of 
his disability.  See Hearing Transcript, pp. 11-13.  His 
representative indicated that evidence of the use of a 
colostomy bag might be found in his VA pharmacy records.  
Such evidence is relevant to the veteran's appeal, yet the 
Board observes that none of the veteran's VA pharmacy records 
are available for review.  

The Board left the record open for sixty days following the 
March 2008 hearing so that the RO might associate any missing 
VA treatment records with the claims file.  Unfortunately, it 
does not appear that any VA records were added since the 
March 2008 Board hearing.  Thus, the Board finds that a 
remand is necessary to obtain any VA treatment records, 
including inpatient records and pharmacy records, pertaining 
to the veteran for the period from October 1, 2004 through 
the present.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that, for 
an increased compensation claim, section 5103(a) requires 
first element notice which notifies the claimant: (1) that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

The Board notes that the Court's holding in Vazquez-Flores 
was discussed with the veteran and his representative at the 
March 2008 Board hearing, and that at such time, the veteran 
indicated he did not have any additional evidence to submit 
in support of his claim.  However, as discussed above, the 
veteran identified outstanding VA treatment records at the 
March 2008 Board hearing.  Thus, since the Board is already 
remanding this appeal, it concludes that it would be prudent 
to provide the veteran with written notice of the missing 
Vazquez-Flores elements as well as an additional opportunity 
to present any evidence in support of his claim.  A review of 
the record reveals that the veteran has not yet been provided 
notice which satisfies all parts of elements (1) through (4) 
as described above.  As such, this notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claim on 
appeal.  Such letter should specifically 
(i) advise the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, (ii) inform the 
veteran that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
(iii) provide the veteran with examples of 
the types of medical and lay evidence that 
he may submit, such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections; and (iv) apprise 
the veteran of the content of the 
diagnostic code under which he is rated 
(Diagnostic Codes 7518) as well as the 
generic criteria for "voiding 
dysfunction" under 38 C.F.R. § 4.115b.  
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Obtain any VA treatment records, 
including inpatient treatment records and 
pharmacy records, from the Jesse Brown 
VAMC for the period from October 1, 2004 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


